         Case 1:19-cr-00646-AJN Document 15-1 Filed 09/09/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                v.                                                                      19 CR 646

 Osama Ahmed Abdellatif El Mokadem,
    a/k/a “Armin De Goorte,”

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a), the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C.

§3500, and the Government’s general obligation to produce exculpatory and impeachment

material in criminal cases, all of which will be referred to herein as “disclosure material.” The

Government’s disclosure material may include material that (i) affects the privacy, confidentiality

and business interests of individuals and entities; (ii) would risk prejudicial pretrial publicity if

publicly disseminated; and (iii) that is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case.

       2. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.

       3. Good Cause. There is good cause for entry of the protective order set forth herein.
         Case 1:19-cr-00646-AJN Document 15-1 Filed 09/09/19 Page 2 of 3



        Accordingly it is hereby Ordered:

        4. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

        5. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

            (b) Prospective witnesses for purposes of defending this action.

        6. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

        7. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                                Return or Destruction of Material
        8. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material within

30 days of the expiration of the period for direct appeal from any verdict in the above-captioned

case; the period of direct appeal from any order dismissing any of the charges in the above-


                                                   2
            Case 1:19-cr-00646-AJN Document 15-1 Filed 09/09/19 Page 3 of 3



captioned case; or the granting of any motion made on behalf of the Government dismissing any

charges in the above-captioned case, whichever date is later.

                                    Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney


by: _____________________________                       Date: _September 9, 2019_______
    Andrew A. Rohrbach
    Assistant United States Attorney


   ___________________________                                September 9, 2019
                                                        Date: _____________________
   James A. Schiff
   Counsel for Osama El Mokadem


SO ORDERED:

Dated: New York, New York
       September __, 2019

                                                        _________________________________
                                                        THE HON. ALISON J. NATHAN
                                                        UNITED STATES DISTRICT JUDGE




                                                3
